     Case 2:17-cv-00194-SMJ     ECF No. 159    filed 10/26/20   PageID.1625 Page 1 of 15


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
1
                                                                    Oct 26, 2020
2                                                                       SEAN F. MCAVOY, CLERK



3

4

5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6
     JAN M. RENFROE,                            No. 2:17-cv-00194-SMJ
7
                               Plaintiff,
8                                               ORDER GRANTING CITIBANK’S
                  v.                            MOTION FOR SUMMARY
9                                               JUDGMENT
     CITIBANK NA, as trustee of NRZ
10   Pass-Through Trust VI, and QUALITY
     LOAN SERVICE CORP OF
11   WASHINGTON,
12                             Defendants.
13

14         Citibank, N.A., as trustee of NRZ Pass-Through Trust VI (“Citibank”),

15   initiated a nonjudicial foreclosure on Plaintiff Jan M. Renfroe’s home. This Court

16   granted summary judgment in Citibank’s favor, and Renfroe appealed. The Ninth

17   Circuit affirmed this Court’s order in part, vacated in part, and remanded in part.

18   On remand, the Ninth Circuit directed this Court to consider two recently published

19   Washington State Court of Appeals opinions possibly bearing on Renfroe’s

20   remaining quiet title claim. Renfroe claims the statute of limitations bars Citibank


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 1
     Case 2:17-cv-00194-SMJ      ECF No. 159     filed 10/26/20   PageID.1626 Page 2 of 15




1    from foreclosing the deed of trust in this case. Having reviewed the file and relevant

2    legal authorities, the Court again grants summary judgment in Citibank’s favor.

3                                      BACKGROUND

4           The material facts are undisputed. Renfroe owned a home in Oroville,

5    Washington. ECF No. 1-1 at 3, 13. In 2005, Renfroe decided to refinance her home

6    and obtained an installment loan documented by a promissory note (“Note”) for

7    $154,350. Id. The Note required Renfroe to make monthly payments of $925.41,

8    with the first payment due on January 1, 2006. Id. at 13. The remaining installments

9    were due on the first of each month for a period of 30 years. Id. The Note thus had

10   a maturity date of December 1, 2035. Id. The lender secured the Note with a deed

11   of trust. Id. at 17–36.

12          Because of the economic downturn caused by the Great Recession, Renfroe

13   lost her job. ECF No. 1-1 at 4. She began to fall behind on her home loan payments

14   in 2009. ECF No. 123 at 3. Id. On June 16, 2009, Bank of America sent Renfroe a

15   notice of intent to accelerate. Id. at 59. The notice provided, in part:

16          If the default is not cured on or before July 16, 2009, the mortgage
            payments will be accelerated with the full amount remaining
17          accelerated and becoming due and payable in full, and foreclosure
            proceedings will be initiated at that time. As such, the failure to cure
18          the default may result in the foreclosure and sale of your property. If
            your property is foreclosed upon, the Noteholder may pursue a
19          deficiency judgment against you to collect the balance of your loan, if
            permitted by law.
20


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 2
     Case 2:17-cv-00194-SMJ      ECF No. 159     filed 10/26/20   PageID.1627 Page 3 of 15




1    Id. (emphasis in original). Bank of America sent Renfroe similar notices on June 2,

2    2010, June 9, 2010, January 18, 2011, and June 21, 2013. See generally ECF No.

3    123 at 59–80. Each notice contained the “will be accelerated” language provided

4    above. See id.

5          Renfroe declares she “made [her] last installment payment towards the Note

6    on April 5, 2011 for a payment that came due on December 1, 2010.” ECF No. 132

7    at 2; but cf. id. (“On June 30, 2010 I had brought the Promissory Note account

8    current and paid additional money to repay the Lender towards taxes and insurance

9    that the lender had paid. From that point forward I remained current up to May

10   1, 2011 when I entered into the TPP payment arrangement.” (emphasis added)).1

11         On May 9, 2014, Bank of America issued a notice of default. ECF No. 123

12   at 82–89. At that time, Bank of America still held the Note. See id. The notice of

13   default identified Federal National Mortgage Association as the Note owner and

14   Bank of America, N.A. as the acting servicer. Id. at 86. The notice listed delinquent

15   monthly payments due from July 1, 2011 through May 1, 2014. Id. at 84. The default

16   amount in arrears totaled $43,236.03. Id. Besides the default amount, the notice

17   obligated Renfroe to pay $2,162.00 in other charges, costs, and fees. Id. The notice

18   cautioned that the failure to cure the alleged default may lead to a trustee’s sale. Id.

19
     1
       Citibank declares Renfroe’s most recent payment was applied to the monthly
20   payment due June 1, 2011. ECF No. 123 at 4. It nevertheless claims this discrepancy
     is insufficient create an issue of material fact. See generally ECF No. 137.

     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 3
     Case 2:17-cv-00194-SMJ     ECF No. 159     filed 10/26/20   PageID.1628 Page 4 of 15




1          Meanwhile, Bank of America assigned the deed of trust to Citibank as a result

2    of a merger. Id. at 3, 29, 31–33. Because Renfroe failed to cure the alleged default,

3    Quality Loan Service Corp of Washington (“Quality Loan”) recorded its notice of

4    trustee’s sale on December 21, 2016. Id. at 91–92. The notice of trustee’s sale

5    identified Quality Loan as the trustee and Citibank as the beneficiary. Id. at 91. The

6    notice set the original auction date for April 28, 2017. Id. Quality Loan then

7    continued the trustee’s sale to June 30, 2017.

8          Renfroe sued in Washington state court under the Washington Deed of Trust

9    Act (DTA)2 and the Washington Consumer Protection Act (CPA);3 she also sought

10   to enjoin the trustee’s sale and quiet title on the property. ECF No. 1-1 at 6–10. The

11   Washington State Superior Court entered a temporary restraining order enjoining

12   the foreclosure of her property.4 ECF No.13-1 at 2. Citibank removed the cause to

13   federal court under 28 U.S.C. § 1291. ECF No. 1. Citibank then moved for summary

14   judgment, ECF No. 4, which this Court granted. ECF No. 78. Renfroe appealed.

15   ECF Nos. 86, 87.

16         The Ninth Circuit affirmed this Court’s order granting Citibank summary

17   judgment on Renfroe’s DTA claims and CPA claims. ECF No. 100. Still, it vacated

18

19   2
       Wash. Rev. Code §§ 61.24 et seq.
     3
       Wash. Rev. Code §§ 31.04 et seq.
20   4
       “Based on the state court’s restraining order and this ongoing litigation, Citibank
     has not yet completed foreclosure.” ECF No. 123 at 4.

     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 4
     Case 2:17-cv-00194-SMJ     ECF No. 159    filed 10/26/20   PageID.1629 Page 5 of 15




1    this Court’s order on Renfroe’s quiet title claim and remanded for further

2    consideration given new developments in Washington state case law possibly

3    bearing on that claim. The Ninth Circuit specifically directed this court to review

4    Merceri v. Bank of New York Mellon, 434 P.3d 84 (Wash. Ct. App. 2018) and Cedar

5    West Owners Ass’n v. Nationstar Mortgage, LLC, 434 P.3d 554, 562 (Wash Ct.

6    App. 2019).

7          The Court conducted a hearing on Citibank’s motion for summary judgment.

8    At that hearing, Plaintiff raised arguments related to her supplemental briefing and

9    declarations that were filed without leave of the court and beyond the deadline

10   provided in the Court’s case management order. See generally ECF Nos. 141, 142

11   & 143. Renfroe accuses Citibank of “misle[ading] the court” because she received

12   a letter advising ownership of her loan transferred to U.S. Bank Trust National

13   Association, as Owner Trustee of NRMLT 2020-NPL2 (U.S. Bank Trust) effective

14   September 10, 2020. ECF No. 140 at 3. The Court denied Citibank’s motion to

15   strike. See ECF Nos. 147, 155. The Court instead directed Citibank to respond to

16   Plaintiff’s supplemental briefing and declarations. ECF No. 155. Citibank replied.

17   ECF No. 156.

18          The Court agrees with Citibank that substitution is not mandatory under

19   Federal Rule of Civil Procedure 25(c). See generally ECF No. 156. “If an interest

20   is transferred, the action may be continued by or against the original party unless


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 5
     Case 2:17-cv-00194-SMJ      ECF No. 159    filed 10/26/20   PageID.1630 Page 6 of 15




1    the court, on motion, orders the transferee be substituted in the action or joined with

2    the original party.” Fed. R. Civ. P. 25(c). Neither Renfroe nor Citibank have moved

3    to substitute the new loan owner. And the Rule does not require as much. Citibank

4    emphasizes, “to read a substitution requirement into Rule 25(c) . . . misconstrues

5    [its] plain terms.” ECF No. 156 at 3 (quoting FDIC v. SLE, Inc., 722 F.3d 264, 268

6    (5th Cir. 2013)). The Court agrees and thus proceeds to the merits of Citibank’s

7    motion for summary judgment.

8                                STANDARD OF REVIEW

9          Summary judgment is appropriate if the “movant shows that there is no

10   genuine dispute as to any material fact and the movant is entitled to judgment as a

11   matter of law.” Fed. R. Civ. P. 56(a). Once a party has moved for summary

12   judgment, the opposing party must point to specific facts establishing that there is

13   a genuine dispute for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). If

14   the nonmoving party fails to make such a showing for any of the elements essential

15   to its case for which it bears the burden of proof, the district court must grant the

16   summary judgment motion. Id. at 322. “When the moving party has carried its

17   burden under Rule [56(a)], its opponent must do more than simply show that there

18   is some metaphysical doubt as to the material facts. . . . [T]he nonmoving party must

19   come forward with ‘specific facts showing that there is a genuine issue for trial.’”

20   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 6
     Case 2:17-cv-00194-SMJ      ECF No. 159     filed 10/26/20   PageID.1631 Page 7 of 15




1    (internal citation omitted). When considering a motion for summary judgment,

2    district courts do not weigh the evidence or assess credibility; instead, “the evidence

3    of the non-movant is to be believed, and all justifiable inferences are to be drawn in

4    his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

5                                        DISCUSSION

6          Citibank argues the statute of limitations does not bar foreclosure of the deed

7    of trust because it timely initiated the nonjudicial foreclosure, and Renfroe’s quiet

8    title action thus fails as a matter of law. This area of Washington law remains

9    unsettled, but Renfroe’s quiet title action fails under any interpretation of

10   Washington Court of Appeals precedent.

11         Under Wash. Rev. Code § 7.28.300, “[t]he record owner of real estate may

12   maintain an action to quiet title against the lien of a mortgage or deed of trust on the

13   real estate where an action to foreclose such mortgage or deed of trust would be

14   barred by the statute of limitations.” See also Terhune v. N. Cascade Tr. Servs., Inc.,

15   446 P.3d 683, 689 (Wash. Ct. App. 2019), review denied, 458 P.3d 782 (Wash.

16   2020) (“If the statute of limitations has expired on a promissory note secured by a

17   deed of trust on real property, the owner is entitled to quiet title on the property.”).

18         An action upon a contract in writing must be commenced within six years.

19   Wash. Rev. Code § 4.16.040(1). “As an agreement in writing, [a] deed of trust

20   foreclosure remedy is subject to a six-year statute of limitations.” Merceri v. Bank


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 7
     Case 2:17-cv-00194-SMJ     ECF No. 159     filed 10/26/20   PageID.1632 Page 8 of 15




1    of New York Mellon, 434 P.3d 84, 87 (Wash. Ct. App. 2018), review denied, 430

2    P.3d 244 (Wash. 2018) (quoting Edmundson v. Bank of Am., 378 P.3d 272, 276

3    (Wash. Ct. App. 2016)). The six-year period begins only “after the cause of action

4    has accrued.” Wash. Rev. Code § 4.16.005. “For an installment promissory note,

5    the cause of action ‘accrues for each monthly installment from the time it becomes

6    due.’” Terhune, 446 P.3d at 688 (quoting Cedar W. Owners Ass’n v. Nationstar

7    Mortg., LLC, 434 P.3d 554, 560 (Wash. Ct. App. 2019), review denied, 441 P.3d

8    1200 (Wash. 2019)).

9          That said, “if a lender accelerates an installment note, ‘the entire remaining

10   balance becomes due and the statute of limitations is triggered for all installments

11   that had not previously become due.’” Terhune, 446 P.3d at 688 (quoting 4518 S.

12   256th, LLC v. Karen L. Gibbon, P.S., 382 P.3d 1, 6 (Wash. Ct. App. 2016)). “For

13   acceleration to occur, the lender must take some affirmative action that informs the

14   borrower that the entire debt is immediately due.” Id. “‘[A]cceleration must

15   be made in a clear and unequivocal manner which effectively apprises the maker

16   that the holder has exercised his right to accelerate the payment date.’” Id. (quoting

17   Merceri, 434 P.3d at 88). “A default on the loan alone will not accelerate a note,

18   even if an installment note provides for automatic acceleration upon default.” Id. at

19   689. “And even the initiation of nonjudicial foreclosure proceedings does not

20   automatically accelerate a note.” Id.


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 8
     Case 2:17-cv-00194-SMJ      ECF No. 159    filed 10/26/20   PageID.1633 Page 9 of 15




1          In its prior ruling granting summary judgment in Citibank’s favor, this Court

2    relied on Edmundson. There, Division One of the Court of Appeals emphasized

3    written notice of default was timely transmitted by first class and certified mail as

4    required by statute. 378 P.3d at 277. Under RCW 61.24.030(8), this notice provided

5    evidence the lender intended to seek a remedy for the Edmunson’s default under the

6    DTA. Id. The notice of default came before the running of the six-year period of the

7    statute of limitations. Id. The court held “[t]hat is all that is required under the

8    circumstances of this case.” Id.

9          The Ninth Circuit highlighted two cases this Court should consider on

10   remand: Merceri and Cedar West. Merceri hinged on a lender’s notice of intent to

11   accelerate. See 434 P.3d at 88–89. The notice at issue in that case contained identical

12   language to the notice at issue here—“If the default is not cured . . ., the mortgage

13   payments will be accelerated with the full amount remaining accelerated and

14   becoming due and payable in full.” Compare id. with ECF No. 123 at 59. The court

15   held that this kind of notice “falls far short of a clear and unequivocal statement of

16   acceleration.” Id. at 88. But this case is unlike Merceri. Renfroe makes no argument

17   about acceleration and assumes “there was no acceleration of the Note debt.” See

18   ECF No. 131 at 5.

19         In Cedar West, Division One of the Washington State Court of Appeals

20   addressed tolling of the statute of limitations. See generally 434 P.3d 554. The court


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 9
     Case 2:17-cv-00194-SMJ        ECF No. 159    filed 10/26/20   PageID.1634 Page 10 of 15




1    there determined that “[t]he commencement of a nonjudicial foreclosure proceeding

2    [generally] tolls the six-year statute of limitations period.” 434 P.3d at 562. But that

3    panel of Division One concluded, “Edmundson has been interpreted too broadly to

4    mean filing a notice of default definitively tolls the statute of limitations.” Id. It held

5    “after filing a notice of default, the lender must act diligently to pursue and perfect

6    nonjudicial foreclosure remedies under the [DTA].” Id. It clarified “[r]ecording the

7    notice of trustee’s sale [likewise] toll[s] the statute of limitations but not

8    indefinitely.” Id. Because the lender there took no “steps to pursue nonjudicial

9    foreclosure for over a year after the notice of default was transmitted to the

10   borrower,” it “conclude[d] the Notice of Trustee’s Sale and not the notice of default

11   tolled the statute of limitations.” Id. It reasoned the “unexplained delay” was

12   inconsistent “with the statutory right to notice of the amount in default and the right

13   to reinstate and cure.” Id.

14          In Terhune, however, Division Two of Washington State Court of Appeals

15   noted that “[s]ome courts have adopted a rule that the initiation of nonjudicial

16   foreclosure proceedings tolls the statute of limitations, at least as long as the lender

17   acts diligently in perfecting its remedies.” 446 P.3d at 688 n.3 (citing Cedar West,

18   434 P.3d at 561–63). Yet it determined “[t]he final six-year period for taking action

19

20


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 10
     Case 2:17-cv-00194-SMJ     ECF No. 159     filed 10/26/20   PageID.1635 Page 11 of 15




1    on an installment note does not begin to run until the note fully matures.”5 Id. at

2    688. Division Two ostensibly declined to adopt Cedar West’s tolling rule.

3          In U.S. Bank National Association v. Ukpoma, Division Three of Washington

4    State Court of Appeals entered the debate on whether tolling applies: “This author

5    believes there is no tolling, but a majority of this panel believes otherwise. We

6    publish this opinion to encourage further debate of this important issue.” 438 P.3d

7    141, 143 (Wash. Ct. App. 2019). One panel member would have overruled the

8    tolling rule adopted in Bingham v. Lechner, 45 P.3d 562 (2002), and emphasized

9    “nothing in the nonjudicial foreclosure statute . . . mentions tolling.” Ukpoma, 438

10   P.3d at 145. The majority disagreed and concluded Bingham and Cedar West’s

11   tolling rule reflects the DTA’s objectives. Id. at 148.

12         In re Pers. Restraint of Arnold, 410 P.3d 1133 (Wash. 2018), the Washington

13   Supreme Court resolved “conflicting opinions on whether stare decisis applies

14   between or among divisions of our Court of Appeals.” 410 P.3d 1133, 1135 (Wash.

15

16   5
        Renfroe’s Note provides: “If, on December 1, 2035, I still owe amounts under
     this Note, I will pay those amounts in full on that date, which is called the ‘Maturity
17   Date.’” ECF No. 123 at 7. Under one reading of Terhune, Citibank’s statute of
     limitations would not begin to run until Renfroe’s Note “fully matures” or
18   December 1, 2035. See Terhune, 446 P.3d at 688. Under another, the six-year period
     begins after the action accrues, and the action accrues for each separate monthly
19   installment from the time that particular installment becomes due. See id. Either
     way, summary judgment is proper under Terhune because Citibank began
20   foreclosure before her Note reached its maturity date and before the six-year period
     had elapsed on Renfroe’s last missed monthly payment. See generally infra.

     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 11
     Case 2:17-cv-00194-SMJ     ECF No. 159     filed 10/26/20   PageID.1636 Page 12 of 15




1    2018). It “reject[ed] any kind of ‘horizontal stare decisis’ between or among the

2    divisions of the Court of Appeals.” Id. at 1139. The court noted, “[w]e recognize

3    when there are conflicts in the Court of Appeals. We resolve them by granting

4    review, not by telling the later panel to adhere to a decision of an earlier panel.” Id.

5    Thus, “[t]he doctrine of stare decisis does not preclude one panel from the court of

6    appeals from stating a holding that is inconsistent with another panel within the

7    same division.” Id. at 1140. “[T]he divisions of the Court of Appeals have

8    traditionally treated decisions from other divisions as persuasive rather than binding

9    because it allows for ‘rigorous debate’ and ‘improves the quality of appellate

10   advocacy and the quality of judicial decision making.’” Id. (citation omitted). It

11   held, “[o]ne division of the Court of Appeals should give respectful consideration

12   to decisions of another division, but should not apply stare decisis to that prior

13   decision.” Id. at 1138.

14         Washington State law therefore appears unsettled on whether and when

15   tolling may apply. Under Wash. Rev. Code § 2.60.020, this Court may certify a

16   question of local law to the Washington State Supreme Court for an answer. But the

17   Court has determined Renfroe’s claim fails under any interpretation of the law, so

18   certification to the Supreme Court is unnecessary.6

19
     6
       Even if there was no tolling at all, the statute of limitations ran only on at most a
20   handful of Renfroe’s payments because her suit and injunction subsequently tolled
     the statute of limitations. See Wash. Rev. Code § 4.16.230; Edmundson, 378 P.3d

     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 12
     Case 2:17-cv-00194-SMJ     ECF No. 159     filed 10/26/20   PageID.1637 Page 13 of 15




1          Renfroe claims her last monthly payment was applied to an installment due

2    on December 1, 2010. ECF No. 132 at 2. Applying timeanddate.com, she argues

3    Citibank had until November 30, 2016 to start its foreclosure proceedings. ECF No.

4    131 at 5. But her reliance on timeanddate.com to calculate the statute of limitations

5    is misplaced. If Renfroe’s last monthly payment was applied to an installment due

6    on December 1, 2010, her next monthly payment was due on January 1, 2011. See

7    ECF No. 123 at 7. Because “[a] deed of trust foreclosure remedy is subject to a six-

8    year statute of limitations,” Merceri, 434 P.3d at 87, the statute of limitations would

9    begin to run six years after her last missed monthly payment, or January 1, 2017.

10         Bank of America served its notice of default on May 9, 2014. ECF No. 123

11   at 82–89. Applying Edmunson, “[t]hat is all that is required under the circumstances

12   of this case.” 378 P.3d at 277. Under Cedar West, however, the notice of default

13   would not have tolled the statute of limitations because Quality Loan, as Citibank’s

14   trustee, did not record its notice of trustee’s sale until December 23, 2016—an

15   “unexplained delay” of over two and half years. See 434 P.3d at 562. Even so,

16   Quality Loan still timely recorded its notice of trustee’s sale before the statute of

17

18   at 277 (quoting Herzog v. Herzog, 161 P.2d 142, 144–45 (Wash. 1945) (“[W]hen
     recovery is sought on an obligation payable by installments, the statute of
19   limitations runs against each installment from the time it becomes due; that is, from
     the time when an action might be brought to recover it.”)). In other words, “the
20   statute of limitations accrued for each monthly payment under the terms of the note
     as each payment became due.” Id. Citibank would still be entitled to foreclose.

     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 13
     Case 2:17-cv-00194-SMJ      ECF No. 159     filed 10/26/20   PageID.1638 Page 14 of 15




1    limitations would have run on January 1, 2017, six years after Renfroe’s last missed

2    monthly payment. See ECF No. 123 at 91–92.

3           At this point, under Cedar West, the notice of trustee sale tolled the

4    limitations period until the date scheduled for the foreclosure auction or 120 days

5    later, the last day the lender could continue the sale. See 434 P.3d at 562 (citing

6    Bingham, 45 P.3d at 568). The notice of trustee’s sale here set the original auction

7    date for April 28, 2017. Id. Quality Loan then continued the trustee’s sale to June

8    30, 2017. Only 64 days had elapsed between the original and continued auction

9    dates. Under Cedar West, the statute of limitations was tolled for this period. See

10   434 P.3d at 562.

11          In any event, Renfroe sued in Washington State Superior Court and moved

12   to enjoin the trustee’s sale in April 2017. ECF No. 1-1. The trial court enjoined the

13   trustee’s sale on June 14, 2017. ECF 13-1 at 2–3. Under Wash. Rev. Code §

14   4.16.230, “[w]hen the commencement of an action is stayed by injunction . . ., the

15   time of the continuance of the injunction . . . shall not be a part of the time limited

16   for the commencement of the action.” The superior court’s injunction has therefore

17   tolled the statute of limitations for the duration of this litigation.

18          This Court finds Citibank timely began its foreclosure proceedings, so

19   Renfroe’s quiet title action fails as a matter of law. As a result, Citibank “is entitled

20   to foreclosure on installment payments due on and after” January 1, 2011. See


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 14
     Case 2:17-cv-00194-SMJ     ECF No. 159   filed 10/26/20   PageID.1639 Page 15 of 15




1    Cedar West, 434 P.3d at 562–63.

2          Accordingly, IT IS HEREBY ORDERED:

3          1.     Defendants’ Motion for Summary Judgment, ECF No. 122, is

4                 GRANTED.

5          2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

6                 bear their own costs and attorney fees.

7          3.     All pending motions are DENIED AS MOOT.

8          4.     All hearings and other deadlines are STRICKEN.

9          5.     The Clerk’s Office is directed to ENTER JUDGMENT in

10                Defendants’ favor and CLOSE this file.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 26th day of October 2020.

14
                        ____________________________
15                      SALVADOR MENDOZA, JR.
                        United States District Judge
16

17

18

19

20


     ORDER GRANTING CITIBANK’S MOTION FOR SUMMARY
     JUDGMENT – 15
